        Case 1:19-mj-00294-GMH Document 1-1 Filed 11/27/19 Page 1 of 1



                                  STATEMENT OF FACTS

On Monday, November 25, 2019, defendant JOY IHUOMA UTOKANANDU was charged by
information in case 19-mj-289 with violating 18 U.S.C. § 1752(a)(1) and 22 D.C. Code §
3302(b) for unlawfully entering and remaining, or attempting to enter and remain, in a restricted
area of the White House and its grounds.

On Tuesday, November 26, 2019, defendant UTOKANANDU was released in case 19-mj-289
subject to specific conditions of release, including that the defendant must stay away from the
area surrounding the White House—specifically, the area bounded by 18th Street, I Street, 15th
Street, and Constitution Avenue, in the northwest quadrant of the District of Columbia. As part
of the stay away order, the Court included a map showing the bounded area. In court, defendant
UTOKANANDU orally acknowledged that she understood the release conditions, including
specifically the stay away order.

On Wednesday, November 27, 2019, at approximately 825 hours, defendant UTOKANANDU
approached officers at the intersection of 17th Street and Pennsylvania Avenue, Northwest.
Defendant UTOKANADU was well within the bounded area of the stay away order. Officers
arrested the defendant for Contempt of Court for violating the active Stay Away order.




                                             __________________________________________
                                             Kory McCormick
                                             Officer, United States Secret Service




Sworn and subscribed to me before this 27th day of November 2019.




                                             __________________________________________
                                             The Honorable G. Michael Harvey
                                             United States Magistrate Judge




                                                1
